DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2015/0083290) and further in view of Gembala et al. (2015/0211247).
Claim 1: Kim discloses a cap (Fig. 2; 2), configured to be attached to a curb around an access (Para. [0021]), comprising a flexible (Para. [0016]), cover that is adjustable in size (Fig. 2; 4 via 12, Para. [0021]), but Kim fails to disclose a cap that has an incorporated fall protection system.  
However, Gembala et al. discloses a fall protection system (Fig. 1; 10, Para. [0012]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the cap of Kim to include the fall protection system, as taught by Gembala et al., in order to protect workers from falling through access openings. 
Claim 2: Kim discloses the cap according to claim 1, further comprising a cinching channel around a periphery of the cover (Fig. 2; 6, Para. [0019]) and a cinching line (Fig. 3; 12, Para. [0019]) arranged in the cinching channel for reducing a circumference of the cap (Fig. 2; 4 via 12, Para. [0021]).  
Claim 3: Kim discloses the cap according to claim 2, further comprising at least one channel opening in the cinching channel through (Fig. 2; 8, Para. [0019]) which at least one cinching line end extends to reduce the circumference of the cap around the curb for attachment thereto (Fig. 2; 8, Para. [0019]).  
Claim 13: Kim discloses a method for covering an access, the method comprising: obtaining a cap (Fig. 2; 2), according to claim 1, positioning the cap over a curb around the access (Para. [0021]), and attaching the cover to one or more walls of the curb so as to cover the access.  
Claim 14: Kim discloses the method according to claim 13, wherein the cap further comprises: a cinching channel around a periphery of the cover (Fig. 2; 6, Para. [0019]), J:\WOE\100\Application\as-filed.doc/DNB/gld16WOE.100 a cinching line comprising at least two cinching line ends and arranged in the cinching channel (Fig. 3; 12, Para. [0019]), at least one channel opening in the cinching channel through which the at least two cinching line ends extend (Fig. 2; 8, Para. [0019]), and wherein the method further comprises pulling the at least two cinching line ends to reduce a circumference of the cap around the curb (Fig. 2; 4 via 12, Para. [0021]).  
Regarding claims 13-14, the examiner takes the position that the method of claims 13-14 is necessitated by the assembly of claim 1 because claims 13-14 fail to impose any additional structural limitations to those of claim 1. The steps provided can obviously be seen in the above rejections because the cap, cinching line and cinching channel are provided. Thus, the claimed method step is shown and claims 13-14 are rejected.
Claims 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2015/0083290) in view of Gembala et al. (2015/0211247) and further in view of Bang (EP3309328).
Claim 4: Kim and Gembala et al. disclose the cap according to claim 3, but fail to disclose further comprising one or more cut-outs in the cinching channel that allow contact with the cinching line. 
However, Bang discloses a cap comprising one or more cut-outs in the cinching channel that allow contact with the cinching line (Fig. 4; 25). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the cinching channel of Kim to include the channel cut-outs, as taught by Bang, in order to access the cinching line within the cinching channel. 
Claim 5: Kim discloses the cap according to claim 4, further comprising at least one reinforced opening around the periphery of the cover (Fig. 3; 10, Para. [0019]), adapted to receive a temporary fixation device to attach the cap to the curb (Fig. 3; 10, Para. [0019]).  
Claim 6:  Kim and Gembala et al. disclose the cap according to claim 5, wherein the at least one reinforcement opening is nearer to an edge of the cover than is the cinching channel.  
When combined Kim and Gembala et al. disclose a reinforcement opening (Kim – Fig. 3; 10) at the extreme edge of the cover (Gembala et al. – Fig. 1; 14).
Claim 7: Gembala et al. discloses the cap according to claim 5, wherein the fall protection system comprises at least one fall protection strap having at least two strap ends and extending across a bottom side of the cover (Fig. 1; 14).  
Claim 8: Gembala et al. discloses the cap according to claim 7, wherein the ends of the at least one strap are fixedly attached to at least one of the periphery and an edge of the cover (Fig. 1; 14).  
Claim 9:  Kim and Gembala et al. disclose the cap according to claim 8, wherein the ends of the at least one strap are fixedly attached to the at least one reinforced opening.  
When combined Kim and Gembala et al. disclose a strap (Gembala et al. – Fig. 1; 14) fixedly attached to the at least one reinforced opening (Kim – Fig. 3; 10).  
Claim 10:  Kim discloses the cap according to claim 9, wherein the circumference of the cap can be reduced (Fig. 2; 4 via 12, Para. [0021]) at least 10%, 15%, 20%, 25%, 30%, 35%, 40%, 45%, 50%, 55%, and/or 60%, or by an amount in a range between any two of the listed values.  
While Kim fails to disclose specific percentages that the circumference of the cap can be reduced by, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try reducing the circumference of the cap by a variety of percentages in order to securely fit the cap to the structure periphery. 
Claim 11: Gembala et al. discloses the cap according to claim 10, further comprising the at least one fall protection strap being attached to the cover so that a space there between does not exceed 36 sq/inches or wherein a side of the space there between is < 6 inches (Fig. 3; overlap between 14 and 100, Para. [0025]).  
While Gembala et al. fails to disclose a specific space between the cover and the strap, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to ensure the space is less than 6 inches in order to prevent a worker from falling through the void.
Claim 12:  Gembala et al. discloses the cap according to claim 10, further comprising the at least one fall protection strap being capable of sustaining a minimal tensile load (Para. [0028]) of at least 1,000 lbs., 1,250 lbs., 1,500 lbs., 1,750 lbs., 2,000 lbs., 2,250 lbs., 2,500 lbs., 2,750 lbs., 3,000 lbs., 3,250 lbs., 3,500 lbs., 3,750 lbs., 4,000 lbs., 4,250 lbs., 4,500 lbs., 4,750 lbs., 5,000 lbs., 5,250 lbs., 5,500 lbs., 5,750 lbs., 6,000 lbs., 6,250 lbs., 6,500 lbs., 6,750 lbs., 7,000 lbs., or a minimal tensile load in a range between any two of the listed values.
While Gembala et al. fails to disclose a specific minimal tensile load of the strap, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to ensure the strap was capable of sustaining the listed minimal tensile loads based on the weight of workers and equipment in the area, in order to ensure the fall protection system does not fail when presented with a load.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (2015/0083290) in view of Gembala et al. (2015/0211247) and further in view of Blankenship (2015/0191114).
Claim 15: Kim and Gembala et al. disclose the method according to claim 14, further comprising cooperatively engaging the cinching line ends and pulling the cinching lines ends to reduce the circumference of the cap around the curb (Fig. 2; 4 via 12, Para. [0021]).  Both Kim and Gembala et al. fail to disclose a tensioning device. 
However, Blankenship discloses a tensioning device (Fig. 1A; 12).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the cap of Kim and Gembala et al. to include the tensioning device, as taught by Blankenship, in order to apply tension to the cinching lines and hold them tight. 
Claim 16: Kim discloses the method according to claim 15, wherein the cap further comprises at least one reinforced opening (Fig. 3; 10, Para. [0019]), configured to receive a temporary fixation device, around the periphery of the cover (Fig. 3; 10, Para. [0019]); and the method further comprises attaching the cap to the curb with the at least one temporary fixation device through the at least one reinforced opening.  
Claim 17:  Kim and Gembala et al. disclose the method according to claim 16, wherein the at least one reinforced opening is closer to an edge of the cover than the cinching channel.
When combined Kim and Gembala et al. disclose a reinforcement opening (Kim – Fig. 3; 10) at the extreme edge of the cover (Gembala et al. – Fig. 1; 14).  
Claim 18: Gembala et al. discloses the method according to claim 17, wherein the cap further comprises a fall protection system incorporated with the cover (Fig. 1; 10, Para. [0012]), wherein attachment of the cap to a curb with the at least one temporary fixation device will simultaneously attach at least a portion of the fall protection system to the curb.  
Claim 19: Gembala et al. discloses the method according to claim 18, wherein the fall protection system comprises at least one fall protection strap having at least two strap ends and extending across a bottom side of the cover and attachment of the cap to a curb with the at least one temporary fixation device simultaneously attaches the at least two strap ends to the curb (Fig. 1; 14).  
Claim 20: The method according to claim 19, further comprising the at least one fall protection strap of a fall protection system being capable of sustaining a minimal tensile load (Para. [0028]) of at least 1,000 lbs., 1,250 lbs., 1,500 lbs., 1,750 lbs., 2,000 lbs., 2,250 lbs., 2,500 lbs., 2,750 lbs., 3,000 lbs., 3,250 lbs., 3,500 lbs., 3,750 lbs., 4,000 lbs., 4,250 lbs., 4,500 lbs., 4,750 lbs., 5,000 lbs., 5,250 lbs., 5,500 lbs., 5,750 lbs., 6,000 lbs., 6,250 lbs., 6,500 lbs., 6,750 lbs., and/or 7,000 lbs., or a minimal tensile load in a range between any two of the listed values.
While Gembala et al. fails to disclose a specific minimal tensile load of the strap, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to ensure the strap was capable of sustaining the listed minimal tensile loads based on the weight of workers and equipment in the area, in order to ensure the fall protection system does not fail when presented with a load.
Regarding claims 15-20, the examiner takes the position that the method of claims 15-20 is necessitated by the assembly of claim 1 because claims 15-20 fails to impose any additional structural limitations to those of claim 1. The steps provided can obviously be seen in the above rejections because the cap is provided, with a cinching channel around a periphery of the cover, comprising a cinching line, reinforced openings and straps. Thus, the claimed method steps are shown and claims 15-20 are rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635